[J-73-2022]
                 IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN RE: NOMINATION PAPER OF        :             No. 92 MAP 2022
BRITTANY KOSIN FOR                :
REPRESENTATIVE IN THE GENERAL     :
ASSEMBLY FROM THE 178TH           :             Appeal from the Order of the
LEGISLATIVE DISTRICT              :             Commonwealth Court at No. 393
                                  :             MD 2022 dated August 23, 2022.
OBJECTION OF: MARY RODERICK, JOHN :
COPPENS, AND ANDREW GANNON        :
                                  :
APPEAL OF: BRITTANY KOSIN         :



                                        ORDER



PER CURIAM                                         DECIDED: September 22, 2022

      AND NOW, this 22nd day of September, 2022, the Order of the Commonwealth

Court is AFFIRMED. Opinion to follow.